\IO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

 

MCGREGOR W. SCOTT
United States Attorney
TIMOTHY H. DELGADO

Assistant United States Attorney
501 IStreet, Suite 10-100 Fl L E D
Sacramento, CA 95814 ' :

T1 h ; 916 554-2700
F:c:i)m(ii;e ((916)) 554-2900 APR 1*9 2019

CLIRK DU. SS C| TRkCT COURT
_ , EABTERND L|FOF\N|A
Attorneys for Plamtlff m
United States of Arnerica DEPu

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

ln the Matter of the Search of: CASE NO. 2219-SW-0024-EFB

A red or dark-colored 2005 Mercedes C55, ORDER TO UNSEAL SEARCH WARRANT

With Oregon license plate 920KQY, and VIN# AND SEARCH WARRANT AFFIDAVIT
WDBRF76125F621421.

 

Upon application of the United States of America and good cause having been Shown,

IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are, hereby

ordered unsealed. %M

Dated: Y/)[ i?”, za(/£)

 

 

Hon. Kendall J.
United States M gistrate Judge

SEALED

ORDER TO UNSEAL SEARCH WARRANT

 

